Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 16/999,495 filed on 8/21/20 has a total of 20 claims pending for examination; there are 3 independent claims and 17 dependent claims, all of which are examined below.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The disclosure is objected to because of the following informalities:
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ian Fink on behalf of Brian Oaks (Reg. No. 44,981) on 6/9/22 in order to further clarify the claims.
The application has been amended as follows: 
In claim 3 line 1, the phrase “system of claim 1” has been deleted and it has been replaced with ---system of claim 2---.
In claim 10 line 1, the phrase “method of claim 8” has been deleted and it has been replaced with ---method of claim 9---.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, they prior art of record alone or in combination fails to teach or fairly suggest wherein the component is configured to: based at least on the first data, provide, by the communications bridge, a first signal to the non-volatile memory medium, the multiplexer, and the integrated circuit, wherein the first signal causes the integrated circuit to be held in a reset state, causes a write protection of the non- volatile memory medium to be cleared, and causes the multiplexer to couple the BMC to the non- volatile memory medium; wherein the instructions further cause the BMC to: provide the firmware to the non-volatile memory medium via the multiplexer; wherein the component is further configured to: store, via the non-volatile memory medium, the firmware; wherein the instructions further cause the BMC to: provide second data to the component via the first bus; and wherein the component is further configured to: based at least on the second data, provide, via the communications bridge, a second signal to the non-volatile memory medium, the multiplexer, and the integrated circuit, wherein the second signal causes the integrated circuit to be released from the reset state, causes the write protection of the non-volatile memory medium to be instated, and causes the multiplexer to couple the non-volatile memory medium to the integrated circuit, in combination with the other limitations found in the claim.
With regards to claims 2-7, due to their direct or indirect dependence from claim 1, they are allowed for at least the same reasons.

With regards to claim 8, they prior art of record alone or in combination fails to teach or fairly suggest based at least on the first data, providing, by a communications bridge of the component, a first signal to a non-volatile memory medium of the component, a multiplexer of the component, and an integrated circuit of the component, wherein the first signal causes the integrated circuit to be held in a reset state, causes a write protection of the non-volatile memory medium of the component to be cleared, and causes the multiplexer of the component to couple the BMC to the non-volatile memory medium; providing, by the BMC, the firmware to the non-volatile memory medium via the multiplexer; storing, by the non-volatile memory medium, the firmware; providing, by the BMC, second data to the component via the first bus; based at least on the second data, providing, by the communications bridge, a second signal to the non-volatile memory medium of the component, the multiplexer of the component, and the integrated circuit, wherein the second signal causes the integrated circuit to be released from the reset state, causes the write protection of the non-volatile memory medium of the component to be instated, and causes the multiplexer of the component to couple the non-volatile memory medium to the integrated circuit, in combination with the other limitations found in the claim.
With regards to claims 9-14, due to their direct or indirect dependence from claim 8, they are allowed for at least the same reasons.

With regards to claim 15, they prior art of record alone or in combination fails to teach or fairly suggest based at least on the first data, provide a first signal to the non-volatile memory medium, the multiplexer, and the integrated circuit, wherein the first signal causes the integrated circuit to be held in a reset state, causes a write protection of the non-volatile memory medium to be cleared, and causes the multiplexer to couple the communications bridge to the non-volatile memory medium; receive, via the first bus, firmware for the integrated circuit; provide the firmware to the non-volatile memory medium; receive second data via the first bus; and based at least on the second data, provide a second signal to the non-volatile memory medium, the multiplexer, and the integrated circuit, wherein the second signal causes the integrated circuit to be released from the reset state, causes the write protection of the non-volatile memory medium to be instated, and causes the multiplexer to couple the non-volatile memory medium to the integrated circuit, in combination with the other limitations found in the claim.
With regards to claims 16-20, due to their direct or indirect dependence from claim 15, they are allowed for at least the same reasons.

The following is a discussion of the closest prior art found and how it differs from the instant case:
US Patent Application Publication No. 20180165455 to Liguori et al teaches verifying a firmware in a non-volatile memory while holding a processor and/or a baseboard management controller (BMC) in power reset, releasing the processor and BMC from reset to boot the processor and the BMC after the firmware is verified, and then disabling communications between the processor and the BMC and deny at least some requests to write to the non-volatile memory by the processor or the BMC.  Liguori et al teaches all of these limitations but is silent as to teaching the reasons for allowance above.
US Patent Application Publication No. 20200257460 to Som et al. teaches a BMC controller using a lock bit as a write protect to indicate that received commands in a command register are to be checked against a list of commands and metric reference values before the commands are issued to a non-volatile memory (ROM).  This prevents accessing the non-volatile memory using commands that are not on the list or with parameters that may cause problems such as corruption of data or insertion of malware code into the firmware.  Som et al. teaches all of these limitations but is silent as to teaching the reasons for allowance above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181